Case 1:19-cv-03377-LAP Document 301-6 Filed 05/04/21 Page 1 of 20




                Exhibit F
           Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM             Document
                          Document 291-1    301-6onFiled
                                         Entered   FLSD05/04/21  Page 2 of 20
                                                         Docket 01/21/2015  Page 2 of 20



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 08-80736-CIV-MARRA

    JANE DOE #1 and JANE DOE #2,
         Petitioners,

    vs.

    UNITED STATES OF AMERICA,
          Respondent.
    _______________________________/

                            DECLARATION OF VIRGINIA ROBERTS

           1.      My name is Virginia Roberts and I was born in August, 1983.

           2.      I am currently 31 years old.

           3.      I grew up in Palm Beach, Florida. When I was little, I loved animals and wanted

    to be a veterinarian. But my life took a very different turn when adults began to be interested in

    having sex with me.

           4.      In approximately 1999, when I was 15 years old, I met Ghislaine Maxwell. She is

    the daughter of Robert Maxwell, who had been a wealthy publisher in Britain. Maxwell asked

    that I come with her to Jeffrey Epstein’s mansion for the purposes of teaching me how to

    perform “massages” and to train me professionally in that area. Soon after that I went to

    Epstein’s home in Palm Beach on El Brillo Way.

           5.      From the first time I was taken to Epstein’s mansion that day, his motivations and

    actions were sexual, as were Maxwell’s. My father was not allowed inside. I was brought up

    some stairs. There was a naked guy, Epstein, on the table in the room. Epstein and Maxwell

    forced me into sexual activity with Epstein. I was 15 years old at the time. He seemed to be in

    his 40s or 50s. I was paid $200. I was driven home by one of Epstein’s employees.



                                                    1
           Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM             Document
                          Document 291-1    301-6onFiled
                                         Entered   FLSD05/04/21  Page 3 of 20
                                                         Docket 01/21/2015  Page 3 of 20



           6.      I came back for several days following and did the same sorts of sexual things for

    Epstein.

           7.      After I did those things for Epstein, he and Maxwell said they were going to have

    me travel and were going to get an education for me. They were promising me the world, that I

    would travel with Epstein on his private jet and have a well-paid profession. Epstein said he

    would eventually match me up with a wealthy person so that I would be “set up” for life.

           8.      So I started “working” exclusively for Epstein. He took me to New York on his

    big, private jet. We went to his mansion in New York City. I was shown to my room, a very

    luxurious room. The mansion was huge. I got scared because it was so big. Epstein brought me

    to a room with a massage parlor. To me, it looked like an S&M parlor. Epstein made me engage

    in sexual activities with him there.

           9.      You can see how young I looked in the photograph below.




                                                   2
           Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM             Document
                          Document 291-1    301-6onFiled
                                         Entered   FLSD05/04/21  Page 4 of 20
                                                         Docket 01/21/2015  Page 4 of 20




            10.    Epstein took me on a ferry boat on one of the trips to New York City and there he

    took the picture above. I was approximately 15 or 16 years old at the time.

            11.    Over the next few weeks, Jeffrey Epstein and Ghislaine Maxwell trained me to do

    what they wanted, including sexual activities and the use of sexual toys. The training was in

    New York and Florida, at Epstein’s mansions. It was basically every day and was like going to

    school. I also had to have sex with Epstein many times.

            12.    I was trained to be “everything a man wanted me to be.”        It wasn’t just sexual

    training - they wanted me to be able to cater to all the needs of the men they were going to send

    me to. They said that they loved that I was very compliant and knew how to keep my mouth

    shut.

            13.    Epstein and Maxwell also told me that they wanted me to produce things for them

    in addition to performing sex on the men. They told to me to pay attention to the details about

    what the men wanted, so I could report back to them.

            14.    From very early on I was fearful of Epstein. Epstein told me he was a billionaire.

    I told my mother that I was working for this rich guy, and she said “go, go far away.” Epstein

    had promised me a lot, and I knew if I left I would be in big trouble. I also knew that I was a

    witness to a lot of illegal and very bad behavior by Epstein and his friends. If I left Epstein, he

    knew all kinds of powerful people. He could have had me killed or abducted, and I always knew

    he was capable of that if I did not obey him. He let me know that he knew many people in high

    places. Speaking about himself, he said “I can get away” with things. I was very scared,

    particularly since I was a teenager.




                                                    3
           Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM             Document
                          Document 291-1    301-6onFiled
                                         Entered   FLSD05/04/21  Page 5 of 20
                                                         Docket 01/21/2015  Page 5 of 20



           15.     I visited and traveled with Jeffrey Epstein from 1999 through the summer of

    2002, and during that time I stayed with him, as his sex slave, at each of his houses (really more

    like mansions) in locations including New York City, New York; the area of Santa Fe, New

    Mexico; Palm Beach, Florida; an island in the U.S. Virgin Islands; and Paris, France. I had sex

    with him often in these places and also with the various people he demanded that I have sex

    with. Epstein paid me for many of these sexual encounters. In fact, my only purpose for

    Epstein, Maxwell and their friends was to be used for sex.

           16.     To illustrate my connection to these places, I include four photographs taken of

    me in New Mexico (shown below). The first one is a museum in Santa Fe, New Mexico. We

    had gone sightseeing for the day. Epstein took this picture of me. I was approximately 17 at the

    time, judging from the looks of it. At the end of the day we returned to Epstein’s Zorro Ranch.

    The second picture is me on one of Epstein’s horses on the ranch in New Mexico. The following

    two are from wintertime in New Mexico.




                                                    4
           Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM             Document
                          Document 291-1    301-6onFiled
                                         Entered   FLSD05/04/21  Page 6 of 20
                                                         Docket 01/21/2015  Page 6 of 20




           17.    When I was with him, Epstein had sex with underage girls on a daily basis. His

    interest in this kind of sex was obvious to the people around him. The activities were so obvious


                                                   5
           Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM             Document
                          Document 291-1    301-6onFiled
                                         Entered   FLSD05/04/21  Page 7 of 20
                                                         Docket 01/21/2015  Page 7 of 20



    and bold that anyone spending any significant time at one of Epstein’s residences would have

    clearly been aware of what was going on.

           18.     Epstein’s code word for sexual encounters was that it was a “massage”. At times

    the interaction between Epstein and the girls would start in a massage room setting, it was

    always a sexual encounter and never just a massage.

           19.     In addition to constantly finding underage girls to satisfy their personal desires,

    Epstein and Maxwell also got girls for Epstein’s friends and acquaintances. Epstein specifically

    told me that the reason for him doing this was so that they would “owe him,” they would “be in

    his pocket,” and he would “have something on them.” I understood him to mean that when

    someone was in his pocket, they owed him favors. I also understood that Epstein thought he

    could get leniency if he was ever caught doing anything illegal, or more so that he could escape

    trouble altogether.

           20.     Ghislaine Maxwell was heavily involved in the illegal sex. I understood her to be

    a very powerful person. She used Epstein’s money and he used her name and connections to

    gain power and prestige.

           21.     One way to describe Maxwell’s role was as the “madame.” She assumed a

    position of trust for all the girls, including me. She got me to trust her and Epstein. It turned out

    that Maxwell was all about sex all the time. She had sex with underage girls virtually every day

    when I was around her, and she was very forceful.

           22.     I first had sexual activities with her when I was approximately 15 at the Palm

    Beach mansion. I had many sexual activities with her over the next several years in Epstein’s

    various residences plus other exotic locations. I had sex with Maxwell in the Virgin Islands,




                                                     6
           Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM             Document
                          Document 291-1    301-6onFiled
                                         Entered   FLSD05/04/21  Page 8 of 20
                                                         Docket 01/21/2015  Page 8 of 20



    New Mexico, New York, as well as France and many other locations. I also observed Maxwell

    have sex with dozens of underage girls.

           23.     Maxwell took pictures of many of the underage girls.         These pictures were

    sexually explicit. Maxwell kept the pictures on the computers in the various houses. She also

    made hard copies of these images and displayed them in the various houses. Maxwell had large

    amounts of child pornography that she personally made. Many times she made me sleep with

    other girls, some of whom were very young, for purposes of taking sexual pictures.

           24.     Harvard law professor Alan Dershowitz was around Epstein frequently.

    Dershowitz was so comfortable with the sex that was going on that he would even come and chat

    with Epstein while I was giving oral sex to Epstein.

           25.     I had sexual intercourse with Dershowitz at least six times. The first time was

    when I was about 16, early on in my servitude to Epstein, and it continued until I was 19.

           26.     The first time we had sex took place in New York in Epstein’s home. It was in

    Epstein’s room (not the massage room). I was approximately 16 years old at the time. I called

    Dershowitz “Alan.” I knew he was a famous professor.

           27.     The second time that I had sex with Dershowitz was at Epstein’s house in Palm

    Beach. During this encounter, Dershowitz instructed me to both perform oral sex and have

    sexual intercourse.

           28.     I also had sex with Dershowitz at Epstein’s Zorro Ranch in New Mexico in the

    massage room off of the indoor pool area, which was still being painted.

           29.     We also had sex at Little Saint James Island in the U.S. Virgin Islands. I was

    asked to give Dershowitz a massage on the beach. Dershowitz then asked me to take him

    somewhere more private, where we proceeded to have intercourse.



                                                    7
           Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM             Document
                          Document 291-1    301-6onFiled
                                         Entered   FLSD05/04/21  Page 9 of 20
                                                         Docket 01/21/2015  Page 9 of 20



           30.     Another sexual encounter between me and Dershowitz happened on Epstein’s

    airplane. Another girl was present on the plane with us.

           31.     I have recently seen a former Harvard law professor identified as Alan

    Dershowitz on television calling me a “liar.” He is lying by denying that he had sex with me.

    That man is the same man that I had sex with at least six times.

           32.     Epstein made me have sex with Prince Andrew several times. Prince Andrew,

    Maxwell, and I are shown in the photograph below. I had sex with him three times, including

    one orgy. I knew he was a member of the British Royal Family, but I just called him “Andy.”




           33.     One day when I was in London (specifically in a townhouse that is under

    Maxwell’s name), I got news from Maxwell that I would be meeting a prince. Later that day,

    Epstein told me I was meeting a “major prince.” Epstein told me “to exceed” everything I had

    been taught. He emphasized that whatever Prince Andrew wanted, I was to make sure he got.

           34.     Eventually Prince Andrew arrived, along with his security guards. The guards

    then went out of the house and stayed out front in their car. It was just Epstein, Maxwell, and me

    inside alone with Andy. I was introduced to the Prince, and we kissed formally, cheek to cheek.


                                                    8
         Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM   DocumentDocument 301-6 on
                                  291-1 Entered  Filed 05/04/21
                                                    FLSD  Docket Page 10 of 20Page 10 of
                                                                 01/21/2015
                                        20


   There was a lot of legal discussion about Andy and his ex-wife (“Fergie”). Then the discussion

   turned to me. Maxwell said “guess how old she is.” Prince Andrew guessed 17.

          35.     Then we all went to a Chinese restaurant for dinner and then to Club Tramp, a

   fancy “members only” night club in central London. Andy arranged for alcohol to be provided

   to me at the club. Eventually we left. I rode with Epstein and Maxwell back to the townhouse.

   On the way there, Epstein and Maxwell informed me that the Prince wanted to see “more of me”

   that night. Andy traveled in a separate car with his guards.

          36.     We all arrived back at the townhome and went upstairs. Epstein took a picture of

   me and Andy with my own camera. The picture above is that picture, which has been widely

   circulated on the internet. Andy has his left arm around my waist and is smiling. The picture was

   developed on March 13, 2001, and was taken sometime shortly before I had it developed. I was

   17 years old at the time.

          37.     I wanted a picture with the prince because I was keeping in contact with my

   family. I had told my mom and my grandma that I was meeting Prince Andrew and that I’d take

   a picture for them. They told me to “be careful.”

          38.     After the picture, Epstein and Maxwell kissed me and said to “have fun.” They

   left Andy and me alone upstairs. We went to the bathroom and bedroom, which were just steps

   away from where the picture was taken. We engaged in sexual activities there. Afterwards,

   Andy left quickly with his security.

          39.     I chatted with Epstein about this the next day. I told him, “it went great.” Epstein

   said something to the effect of, “You did well. The Prince had fun.” I felt like I was being

   graded. It was horrible to have to recount all these events and have to try to meet all these needs




                                                    9
         Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM   DocumentDocument 301-6 on
                                  291-1 Entered  Filed 05/04/21
                                                    FLSD  Docket Page 11 of 20Page 11 of
                                                                 01/21/2015
                                        20


   and wants. I told Epstein about Andy’s sexual interests in feet. Epstein thought it was very

   funny. Epstein appeared to be collecting private information about Andy.

          40.    When I got back from my trip, Epstein paid me more than he had paid me to be

   with anyone else – approximately $15,000. That money was for what I had done and to keep my

   mouth shut about “working” with the Prince.

          41.    The second time I had sex with Prince Andrew was in Epstein’s New York

   mansion in spring 2001. I was 17 at time. Epstein called me down to his office. When I got

   there, Epstein was there, along with Maxwell, Johanna Sjoberg, and Andy. I was very surprised

   to see him again. Epstein and Maxwell were making lewd jokes about “Randy Andy”.

          42.    I had the impression that Andy had come there to see Epstein and to have sex me

   with. There was no other apparent purpose for Andy to be there.

          43.    I was told to go upstairs with Andy and to go to the room I thought of as the

   “dungeon” (the massage room, but it is really scary looking). I had sex with Andy there. I was

   only paid $400 from Epstein for servicing Andy that time.

          44.    The third time I had sex with Andy was in an orgy on Epstein’s private island in

   the U.S. Virgin Islands. I was around 18 at the time. Epstein, Andy, approximately eight other

   young girls, and I had sex together. The other girls all seemed and appeared to be under the age

   of 18 and didn’t really speak English. Epstein laughed about the fact they couldn’t really

   communicate, saying that they are the “easiest” girls to get along with. My assumption was that

   Jean Luc Brunel got the girls from Eastern Europe (as he procured many young foreign girls for

   Epstein). They were young and European looking and sounding.

          45.    Afterwards we all had dinner by the cabanas. The other girls were chatting away

   among themselves, and Epstein and the Prince chatted together. I felt disgusted, and went



                                                 10
         Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM   DocumentDocument 301-6 on
                                  291-1 Entered  Filed 05/04/21
                                                    FLSD  Docket Page 12 of 20Page 12 of
                                                                 01/21/2015
                                        20


   quickly to my own cabana that night and went to sleep. Prince Andrew must have flown out

   early the next morning, as I did not see him when I got up.

          46.     I have seen Buckingham Palace’s recent “emphatic” denial that Prince Andrew

   had sexual contact with me. That denial is false and hurtful to me. I did have sexual contact

   with him as I have described here – under oath. Given what he knows and has seen, I was

   hoping that he would simply voluntarily tell the truth about everything. I hope my attorneys can

   interview Prince Andrew under oath about the contacts and that he will tell the truth.

          47.     I also had sexual intercourse with Jean Luc Brunel many times when I was 16

   through 19 years old. He was another of Epstein’s powerful friends who had many contacts with

   young girls throughout the world. In fact, his only similarity with Epstein and the only link to

   their friendship appeared to be that Brunel could get dozens of underage girls and feed Epstein’s

   (and Maxwell’s) strong appetite for sex with minors.

          48.     Brunel ran some kind of modeling agency and appeared to have an arrangement

   with the U.S. Government where he could get passports or other travel documents for young

   girls. He would then bring these young girls (girls ranging in age from 12 to 24) to the United

   States for sexual purposes and farm them out to his friends, including Epstein.

          49.     Brunel would offer the girls “modeling” jobs. A lot of the girls came from poor

   countries or poor backgrounds, and he lured them in with a promise of making good money.

          50.     I had to have sex with Brunel at Little St. James (orgies), Palm Beach, New York

   City, New Mexico, Paris, the south of France, and California. He did not care about

   conversation, just sex.

          51.     Jeffrey Epstein has told me that he has slept with over 1,000 of Brunel’s girls, and

   everything that I have seen confirms this claim. Epstein, Brunel, and Maxwell loved orgies with



                                                   11
         Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM   DocumentDocument 301-6 on
                                  291-1 Entered  Filed 05/04/21
                                                    FLSD  Docket Page 13 of 20Page 13 of
                                                                 01/21/2015
                                        20




     kids - that is, having sexual interactions with many young teenagers at the same time.

     Sometimes as many as ten underage girls would participate in a single orgy with them. I

     personally observed dozens of these orgies. The orgies happened on Epstein’s island in the U.S.

     Virgin Islands, in New Mexico, Palm Beach, and many other places. Most of the girls did not

     speak English. It was my understanding that the girls had been persuaded to come by Brunei

     offering them illegal drugs or a career in modeling. Brunei was one of the main procurers of

     girls.

              52.   In addition to Ghislaine Maxwell, Sarah Kellen, and                      were also

     involved in the orgies. At this stage, I am hopeful that these other women will come forward and

     tell the truth about everything because that will help prevent future similar abuse.

              53.   I have seen reports saying or implying that I had sex with former President Bill

     Clinton on Little Saint James Island. Former President Bill Clinton was present on the Island at

     a time when I was also present on the Island, but I have never had sexual relations with Clinton,

     nor have I ever claimed to have had such relations. I have never seen him have sexual relations

     with anyone.

              54.   I now understand that Epstein reached a non-prosecution agreement with the

     federal government in 2007 and pled guilty to two state crimes in June 2008. I now know that I

     was identified by the federal government as one of Epstein’s and his co-conspirator’s sexually

     abused victims. However, no one told me about those events until after they happened.

              55.   On September 3, 2008, the FBI sent a victim notification letter to me. This was

     the first written communication I had received from the FBI. The letter is attached as Exhibit 1.

     The letter describes an agreement in which compensation would be made victims of Epstein’s




                                                     12
         Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM   DocumentDocument 301-6 on
                                  291-1 Entered  Filed 05/04/21
                                                    FLSD  Docket Page 14 of 20Page 14 of
                                                                 01/21/2015
                                        20


   sexual abuse. The letter also said that the federal government was going to “defer federal

   prosecution.” No one had told me about deferring federal prosecution before this.

          56.     In 2011, two FBI agents, called me in Australia and then came to meet me. They

   met me at the U.S. Consulate in Sidney. They seemed to be very professional and hard working.

   I thought to myself, “Wow, these people will do the right thing against the bad guys and protect

   me.”

          57.     The agents were mainly focused on Epstein but while there I provided them some

   information about others who were involved in illegal acts as well. I was aware that a false

   statement to these law enforcement officers was a crime and I told the truth – giving them the

   information that I could recall about the individuals they inquired about.

          58.     Epstein also trafficked me for sexual purposes to many other powerful men,

   including politicians and powerful business executives. Epstein required me to describe the

   sexual events that I had with these men presumably so that he could potentially blackmail them.

   I am still very fearful of these men today.

          59.     I will continue to cooperate fully in the investigation and prosecution of Epstein,

   Maxwell, or any of their friends who participated in the sexual abuse of minors. I also hope that

   this information is treated in a way that will keep me safe from Epstein and others criminals

   identified here so as to encourage more victims of similar crimes to come forward. If these

   crimes are not prosecuted, despite my volunteering this information and cooperation, then it may

   deter other similar victims from coming forward.

          60.     In this affidavit, I have tried to focus on how I was trafficked for sexual purposes.

   I have not described all of the details of the sexual activities Epstein forced me to have. Also, I

   have not described all of the details of the other events discussed here. If a judge wants me to



                                                   13
         Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM   DocumentDocument 301-6 on
                                  291-1 Entered  Filed 05/04/21
                                                    FLSD  Docket Page 15 of 20Page 15 of
                                                                 01/21/2015
                                        20




       present my information in more detail, including more specific descriptions of the sexual

       activities with the men Epstein sent me to, I could do so.

              61.     I have directed my attorneys, Bradley J. Edwards and Paul G. Cassell, to pursue

       all reasonable and legitimate means to have criminal charges brought against these powerful

       people for the crimes they have committed against me and other girls. They are representing me

       in this case pro bono.

              62.     Since I filed my motion in this case, my credibility has been attacked. I am telling

       the truth and will not let these attacks prevent me from exposing the truth of how I was trafficked

       for sex to many powerful people. These powerful people seem to think that they don’t have to

       follow the same rules as everyone else. That is wrong. I hope that by coming forward, I can

       help expose the problem of sex trafficking and prevent the same sort of abuse and degradation

       that happened to me from happening to other girls.

              63.     I declare under penalty of perjury that the foregoing is true and correct.
              Executed this l^^clay of January, 2015.

              (Location of signature left undisclosed for security reasons)




                                                       14
         Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM   DocumentDocument 301-6 on
                                  291-1 Entered  Filed 05/04/21
                                                    FLSD  Docket Page 16 of 20Page 16 of
                                                                 01/21/2015
                                        20




         EXHIBIT 1
         Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM   DocumentDocument 301-6 on
                                  291-1 Entered  Filed 05/04/21
                                                    FLSD  Docket Page 17 of 20Page 17 of
                                                                 01/21/2015
                                        20




                    U.S. Department ot^usttee
                                       II .

                                                Untied Slates Attorney
                                                Southern District of Florida

                                                500 South Australian Aw., Suite 400
                                                West Palm Beach, FL 35401
                                                (561) 820-8711
                                                Facsimile: (561) 820-8777

                                                September 3, 2008

                      NOTIFICATION OF IDENTIFIED VICTIM

                NOTICE: IN ACCORDANCE WITH TITLE 18, UNITED
                STATES CODE, SECTION 3509(d) AND FLORIDA LAW,
                THE ATTACHED DOCUMENT IS TO BE TREATED AS
                CONFIDENTIAL AND SHALL NOT BE DISCLOSED
                EXCEPT IN CONNECTION WITH A LEGAL
                PROCEEDING.
         Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM   DocumentDocument 301-6 on
                                  291-1 Entered  Filed 05/04/21
                                                    FLSD  Docket Page 18 of 20Page 18 of
                                                                 01/21/2015
                                        20




                      'rmk U.S. Department of Justice
          m          /■H


                                                           United States A ttorney
                                                           Southern District ofFlorida

                                                           500 South Australian Ave.t Suite 400
                                                           West Palm Beach, FL 3340J
                                                           (561) 820-8711
                                                           Facsimile: (56J) 820-8777

                                                           September 3, 2008

       MA COURIER




                      Re:    Jeffrey Epstein/                         NOTIFICATION OF
                             IDENTIFIED VICTIM

       Dear

              By virtue of this letter, the United States Attorney's Office for the Southern District
       of Florida provides you with the following notice because you are an identified victim of a
       federal offense.

               On June 30, 2008, Jeffrey Epstein (hereinafter referred to as “Epstein) entered a plea
       of guilty to violations of Florida Statutes Sections 796.07 (felony solicitation of prostitution)
       and 796.03 (procurement of minors to engage in prostitution), in the 15th Judicial Circuit in
       and for Palm Beach County (Case Nos. 2006-cf-Q09454AXXXMB and 2008-cf-
       009381AXXXMB) and was sentenced to a term of twelve months’ imprisonment to be
       followed by an additional six months5 imprisonment, followed by twelve months of
       Community' Control 1, with conditions of community confinement imposed by the Court.

              In light of the entry' of the guilty plea and sentence, the United States has agreed to
       defer federal prosecution in favor of this state plea and sentence, subject to certain
       conditions, including the following:

              I.     An independent Special Master was assigned the task of selecting an
                     attorney representative to represent the victims, including you, in
                     connection with civil actions between the victims and Mr. Epstein. The
         Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM   DocumentDocument 301-6 on
                                  291-1 Entered  Filed 05/04/21
                                                    FLSD  Docket Page 19 of 20Page 19 of
                                                                 01/21/2015
                                        20

                                                        ..V,




       NOTIFICATIGN OF IDENTIFIED VICTIM
       SEPTEMBER 3, 2008
       Page 2 OF 3


                     Special Master selected Robert Josefsberg, Esq. of the firm Podhurst
                    Orseek, P.A., a highly-respected and experienced attorney. You are not
                    obligated to use Mr. Josefsberg as your civil attorney, but, as explained
                    in greater detail below, Mr. Josefsberg*s services will be provided at no
                    cost to you because Mr. Epstein is obligated to pay the costs and fees        .1
                    ofthe attorney-representative. Also, Mr. Epstein and his attorneys can        i
                    only contact you via Mr, Josefsberg, assuming that you would like Mr.
                    josefsberg to serve as your attorney.

             2.      If you elect to file suit against Mr. Epstein pursuant to Title 38, United   I
                     States Code, Section 2255, Mr. Epstein will not contest the jurisdiction
                     of the United States District Court for the Southern District of Florida         s
                     over his person and/or the subject matter, and Mr. Epstein waives his
                    right to contest liability and also waives Ms right to contest damages up
                    to an amount as agreed to between you and Mr. Epstein, so long as you
                    elect to proceed exclusively under 18 U.S.C, § 2255, and you waive any
                    other claim for damages, whether pursuant to state, federal, or common
                    law. Notwithstanding this waiver, Epstein’s agreement with the United
                    States, his waivers and failure to contest liability and such damages in
                    any suit are not to be construed as an admission of any criminal or civil
                    liability.

            3,     As stated above, Mr. Epstein has agreed to pay the fees of the attorney
                   representative selected by the independent third party. This provision,
                   however, shall not obligate Epstein to pay the fees and costs of
                   contested litigation filed against him. Thus, if after consideration of
                   potential settlements, you and Mr. Josefsberg elect to file a contested
                   lawsuit pursuant to 18'U.S.C. § 2255 or you elect to pursue any other
                   contested remedy, the obligation to pay the costs of the attorney
                   representative, as opposed to any statutory or other obligations to pay
                   reasonable attorneys fees and costs such as those contained in Section
                   2255, shall cease.

             Please contact either myself at                                    or Justice
      Department Victim-Witness Specialist Twiier Smith at                     with a good
      telephone number and/or e-mail address, so that we may provide Mr, Josefsberg with a
      timely means of communicating with you. If you would like to contact Mr. Josefsberg

f
         Case 1:19-cv-03377-LAP
Case 9:08-cv-80736-KAM   DocumentDocument 301-6 on
                                  291-1 Entered  Filed 05/04/21
                                                    FLSD  Docket Page 20 of 20Page 20 of
                                                                 01/21/2015
                                        20




      NOTIFICATION OF IDENTIFIED VICTIM
      September 3,2008
      Page 3 of 3

      directly, he can be reached at +1 305 358-2800.

             If you have already selected other counsel to represent you* or if you do so in the
     future, and you decide to File a claim against Jeffrey Epstein, Mr. Epstein’s attorney, Jack
     Goldberger, asks that you have your attorney contactMr. Goldberger at Atterbury G oldberger
     and Weiss, 250 Australian Avenue South, Suite 1400, West Palm Beach, FL. 33401, (561)
     659-8300.

            In addition, there has been litigation between the United States and two other victims
     regarding the discl osure of the entire agreement between the United States and Mr , Epstein.
     Mr. Josefsberg can provide further guidance on this issue, or if you select another attorney
     to represent you, that attorney can review the Court’s order in the matter ofJn re Jane Does
     1 and 2, United States District Court for the Southern District of Florida Court File No. 08-
     80736-CIV-MAERA.

            Please understand that neither the U.S, Attorney’s Office nor the Federal Bureau of
     Investigation can take part in or otherwise assist in civil litigation. Thank you for all of your
     assistance during the course of the federal and state investigations and please accept the
     heartfelt regards of myself and Special Agents Kuyrkendall, Slater, and Richards for your
     health and well-being.

                                                        Sincerely,

                                                        R. Alexander Acosta
                                                        United States Attorney


                                                By:
                                                        A. Marie Villafana            v
                                                        Assistant United States Attorney

     cc:    Robert Josefsberg, Esq.
            Jack Goldberger, Esq.
